Exhibit 32.2Certification of Andrew W. Evans pursuant to 18 U.S.C. Section 1350 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 (18 U.S.C. SECTION The undersigned, as the chief financial officer of AGL Resources Inc., certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) the Form 10-K for the year ended December 31, 2007 (the “Report”), which accompanies this certification, fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of AGL Resources Inc. Date: February 6, 2008 /s/Andrew W. Evans Executive Vice President and Chief Financial Officer
